UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 8-K CURRENT REPORT Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 Date of report (Date of earliest event reported) April 1, 2011 PHOTRONICS, INC. (Exact name of registrant as specified in its charter) Connecticut 0-15451 06-0854886 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification Number) 15 Secor Road, Brookfield, CT (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including area code (203) 775-9000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders On April 1, 2011 the Company held its annual meeting of stockholders (the “Annual Meeting”) in Brookfield, Connecticut. At the Annual Meeting, the Company’s stockholders approved five (5) proposals. The proposals are described in detail in the Proxy Statement. Proposal 1. The Company’s stockholders elected five (5) individuals to the Board of Directors as follows: Name Votes For Votes Withheld Broker Non-Votes Walter Fiederowicz Joseph Fiorita Constantine Macricostas George Macricostas Mitchell Tyson Proposal 2. The Company's stockholders ratified the appointment of Deloitte & Touche LLP as the Company's independent registered public accounting firm for fiscal year 2011 as set forth below: Votes For Votes Against Abstentions Proposal 3. The Company's stockholders approved the 2011 Annual Executive Compensation Plan as set forth below. Votes For Votes Against Abstentions Broker Non-Votes Proposal 4. The Company's stockholders approved by non-binding vote the compensation of the named executive officers as described in the compensation discussion and analysis and the narrative disclosureincluded in the 2011 proxy statement as set forth below. Votes For Votes Against Abstentions Broker Non-Votes Proposal 5 The Company's shareholders chose between every one, two or three years with respect to the frequency of executive compensation or abstained from voting as follows: Votes For 1 Year Votes for 2 Years Votes for 3 Years Abstained from Voting SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PHOTRONICS, INC. (Registrant) DATE: April 7, 2011 BY /s/ Richelle E. Burr Richelle E. Burr Vice President, General Counsel PHOTRONICS, INC.
